Title: From Benjamin Franklin to William Franklin, 17 August 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Aug. 17, 1772.
At length we have got rid of Lord Hillsborough, and Lord Dartmouth takes his place, to the great satisfaction of all the friends of America. You will hear it said among you (I suppose) that the interest of the Ohio planters has ousted him, but the truth is, what I wrote you long since, that all his brother ministers disliked him extremely, and wished for a fair occasion of tripping up his heels; so seeing that he made a point of defeating our scheme, they made another of supporting it, on purpose to mortify him, which they knew his pride could not bear. I do not mean that they would have done this if they had thought our proposal bad in itself, or his opposition well founded; but I believe if he had been on good terms with them, they would not have differed with him for so small a matter. The K. too was tired of him, and of his administration, which had weakened the affection and respect of the Colonies for a Royal Government, with which (I may say it to you) I used proper means from time to time that his M. should have due information and convincing proofs. More of this when I see you. The K.’s dislike made the others more firmly united in the resolution of disgracing H. by setting at nought his famous report. But now that business is done, perhaps our affair may be less regarded in the Cabinet and suffered to linger, and possibly may yet miscarry. Therefore let us beware of every word and action, that may betray a confidence in its success, lest we render ourselves ridiculous in case of disappointment. We are now pushing for a completion of the business, but the time is unfavourable, every body gone or going into the country, which gives room for accidents. I am writing by Falconer, and therefore in this only add that I am ever your affectionate father,
B. Franklin.

P.S. The regard Lord D. has always done me the honour to express for me, gives me room to hope being able to obtain more in favour of our Colonies upon occasion, than I could for some time past.

